

EXHIBIT 10.7
AEROSONIC CORPORATION
AMENDMENT TO EMPLOYMENT AGREEMENT


This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), is made and entered
into as of the 13th day December, 2010, by and between AEROSONIC CORPORATION, a
Delaware corporation (the “Company”) and DOUGLAS J. HILLMAN (the “Executive”),
and provides as follows:


RECITALS


WHEREAS, the Company and Executive are parties to an Employment Agreement made
and entered as of the 17th day of April, 2008 (the “Employment Agreement”),
which sets forth the terms and conditions of Executive’s employment with the
Company; and


WHEREAS, the parties desire to amend the Employment Agreement as provided
herein.


TERMS OF AGREEMENT


NOW, THEREFORE, for and in consideration of the premises and of the mutual
promises and undertakings of the parties as hereinafter set forth, the parties
covenant and agree as follows:


1.           Capitalized Terms. All capitalized terms that are used but not
expressly defined in this Amendment have the respective meanings ascribed to
them in the Employment Agreement.
 
2.           Amendment. Section 10(g) of the Employment Agreement is hereby
deleted and completely replaced with the following:
 
(g)           In addition to the compensation (including salary and vested
bonus, if any) accrued as of the date of this termination, Executive is entitled
to severance pay of six (6) month’s salary if Executive is terminated by the
Company.  Executive is not entitled to any severance if the termination is due
to “Cause” as defined in Section 10(e).  Payment of severance will be made in
substantially equal installments according to the Company’s normal payroll
practices as consistent with the payment of Executive compensation pursuant to
Section 4(a).
 
3.           Entire Agreement; Inconsistency; Ratification; Execution.  This
Amendment records the final, complete, and exclusive understanding among the
parties regarding the amendment of the Employment Agreement. In the event of a
conflict or inconsistency between the provisions of this Amendment and the
Employment Agreement, the provisions of this Amendment shall control and govern.
As amended by this Amendment, the Employment Agreement is ratified and remains
in full force and effect in accordance with its terms. This Amendment may be
executed in multiple counterparts. A party’s receipt of a facsimile signature
page or portable document format (PDF) copy of a signature page to this
Amendment shall be treated as the party’s receipt of an original signature page.

 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this Amendment to Employment
Agreement to be signed by its duly authorized officer and Executive has hereunto
set his hand and seal on the day and year first above written.
 

 
AEROSONIC CORPORATION
       
By:
/s/ Donald Russell
 
Name:
 Donald Russell
 
Title:
Director, Chair of the Compensation Committee
       
EXECUTIVE
       
/s/ Douglas J. Hillman
 
DOUGLAS J. HILLMAN

 
 
2

--------------------------------------------------------------------------------

 